DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Apr. 9, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/344,658. Although the claims at issue are not identical, they are not patentably distinct from each other.
US ‘658 claims a water-dispersible injection-moldable composition comprising a partially hydrolyzed polyvinyl alcohol, polyethylene glycol, a plasticizer, and a hydrophobic polymeric component, wherein the composition has a melt flow index within the presently recited range (see claim 2 of US ‘658). 
The claims of US ‘658 do not specifically claim an injection-molded article of the composition. In light of the recitation of an injection-moldable composition in the preamble of the claims of US ‘658, one of ordinary skill in the art would have merely exercised ordinary creativity by making an injection molded article from the injection-moldable composition of US ‘658. It would have been obvious to one of ordinary skill in the art before to have made an injection molded article from the injection-moldable composition of US ‘658. The further limitations of present claims 6 and 10-11 are adequately set forth in claims 4-5, 9-10, and 12 of US ‘658.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2-3, 7, 12, and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/344,658 in view of US Patent No. 5,954,683 to Downs. Although the claims at issue are not identical, they are not patentably distinct from each other.
US ‘658 claims a water-dispersible injection-moldable composition comprising a partially hydrolyzed polyvinyl alcohol, polyethylene glycol, a plasticizer, and a hydrophobic polymeric component, wherein the composition has a melt flow index within the presently recited range (see claim 2 of US ‘658). The claims of US ‘658 do not specifically claim an injection-molded article of the composition, including the recited tampon applicator.
Downs describes a water dissolvable tampon applicator comprising a partially hydrolyzed polyvinyl alcohol (see col. 4, ll. 5-41), a mold release agent such as polyethylene glycol agent (see col. 5, ll. 26-27), and a plasticizer such as glycerine (see col. 4, ll. 42-51). Case law has established that an art recognized suitability for an intended purpose supports a prima facie case for obviousness. See MPEP 2144.07. In light of the similarity of the compositions of Downs and US ‘658, one of ordinary skill in the art would have had a reasonable expectation that the compositions of US ‘658 would be suitable for making a tampon applicator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used the compositions of US ‘695 to make injection molded articles such as tampon applicators.
The further limitations drawn to the composition and aspects of the tampon applicator are adequately set forth in claims 2-19 of US ‘658 and in Downs’ corresponding description of the tampon applicator.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter

Claims 8-9 are objected to as being dependent upon a rejected base claim, but they would be allowable if written in independent form.

Response to Arguments

Applicant’s arguments filed Apr. 9, 2021 (herein “Remarks”) have been fully considered and they are persuasive.
The double patenting rejection over copending application no. 16/344,695 has been withdrawn in light of the terminal disclaimer submitted on Apr. 9, 2021.
A new double patenting rejection is set forth above. The examiner regrets that the present double patenting rejection was not included in a prior Office action.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764